      Case 1:20-cv-01023-GHW-SLC Document 16 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YANA PASKOVA,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 20 Civ. 1023 (GHW) (SLC)

                                                                 SCHEDULING ORDER
SIEGELSON’S DIAMONDS INC.,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, May 12, 2020 at 10:00 am to discuss

the Letter Motion at ECF No. 15. The conference will be held on the Court’s conference line: 866-

390-1828, access code: 380-9799.

         Defendant’s deadline to respond to the Complaint is adjourned sine die pending the

conference, at which time the Court will set a response date.


Dated:             New York, New York
                   April 30, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
